REQUESTED BY: Dear Senator Keyes:
This is in reply to your letter in which you state that you are considering legislation to amend section 83-337, R.S.Supp., 1978.
You inquire if the language in subsection (1) which states:
   "The members of the mental health board shall be allowed compensation at an hourly rate to be determined by the district judge, and in no event shall the amount allowed be less than fifty dollars for each hearing . . . ." is limited to fifty dollars per day.
You point out that prior to the amendment of the statute in 1976 that board members in counties having a population of less than 200,000 people were paid `for the hearing and final determination of each case' and in counties over 200,000 people said board members were paid `per day' for duties as such board members.
As the section now reads there is no ambiguity. It is clear that the minimum hourly rate set by the district judge cannot be a rate which would total less than fifty dollars for each hearing. The rate `per day' is not considered or mentioned.
It is a cardinal rule of statutory construction that `statutes should be so construed as to give effect to the intention of the Legislature, and, if a statute is plain and unambiguous, there is no room for construction or interpretation.'Shellenberger v. Ransom, 41 Neb. 631,59 N.W. 935 (1894). The Supreme Court of Nebraska has consistently followed the rule announced in the above case for nearly 100 years.
We are therefore of the opinion that under section83-337(1), R.S.Supp., 1978, members of mental health boards are to be compensated at an hourly rate to be determined by the district judge, but in no event less than fifty dollars for each hearing.
We apologize for the delay in issuing this opinion, but your letter was mislaid when the undersigned assistant was out of the office on business.